Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin (US 20150221183).
In claims 1 and 14 Colvin discloses
Providing a real time environmental model of a shared virtual environment (SVE) comprising a plurality of virtual players in a first area of the SVE, wherein each virtual player of the plurality of virtual players is associated with a respective player of a plurality of players of a wagering game (paragraph 3.  Avatars are used to represent respective players virtually.  Figure 11 shows the shared virtual environment, with the avatars being in the first area being seated around the table), wherein each respective player is wearing a respective player device of a plurality of player devices (paragraph 239)
transmitting display data corresponding to the SVE to each player device of the plurality of player devices, the display data comprising user display data that causes a display device in the player device to render a portion of the SVE based on the virtual orientation of the player device and a virtual location of the virtual player in the SVE (paragraphs 238, 239.  “A field of view presented to the player may correspond to the position and or orientation of avatar 1106”)
Transmitting first sensory feedback data to the plurality of player devices that causes each player device to provide to the respective player, at a first time,  a first sensory indication associated with a first location in the SVE that is outside the first area (or “outside an outer boundary” in claim 14) (paragraph 238, a player may look around and see a city, region, casino, room, or table, paragraph 233 “all aspects of virtual gaming environment 1404 may be rendered in 3D with a field of view to enable to player to feel immersed within environment 1404”.  The would be the seating area around the table.  The players being “seated around the table” is described for example in paragraph 24.  With respect to “outer boundary”, the table would be within the outer boundary, an “outer boundary” broadest reasonable interpretations includes a fringe or edge of an area, and as this is outside of the edge, it would be outside the outer boundary), wherein the sensory indication is indicative of a game benefit that will be provided to a subset of the plurality of players at a predetermined future time and (With respect to “indicative of a game benefit that will be provided to a subset of the plurality of players at a predetermined time”, this appears to be non-functional descriptive material, as per MPEP 2111.05 III, as this is “directed to conveying a message or meaning to a human reader independent of the intended computer system”.  It is further noted that as per ex parte Nehls that “nonfunctional descriptive material cannot lead patentability to an invention that would have otherwise been anticipated by the prior art.”  In particular, this language is described as how the indicator is intended to be perceived by a user.  As such, under the broadest reasonable interpretation of this limitation, a wide variety of indicators of the prior art would teach this limitation.  It is believed by examiner that the closest teaching of the prior art of this indicator would be figure 13, “pot $1,800” is a sensory indication of a benefit that will be provided to a subset of the plurality of players at a predetermined future time.  Further this “pot $1800” display is displayed inside of the table, which is outside of the first area, being the area around the table where the players are seated.  Paragraph 238 discloses “a player may look around and see a…table”.   As per paragraph 237, Tables are implemented in a similar manner as described with reference to figures 7-13, as such, the players sitting at the table are provided a sensory indication of the pot of $1800)
At the future time, providing the benefit to the subset of the plurality of players (paragraph 30)
In claim 14, Colvin further discloses a memory and a processor coupled to the memory (figure 6 #604, #606), 
In claims 2 and 15 Colvin discloses for each player device the first sensory indication comprises a visual indication provided at the display device (figure 13)
In claims 5 and 16, Colvin discloses each player device of the plurality of player devices comprises an audio device wherein for each player device the first sensory indication is an audio indication provided to the audio device (paragraph 80, gameplay audio may be output to a player.  This teaches “gameplay data” being output to the user, which would include the pot of figure 13)
In claim 11 Colvin discloses the player device comprises a virtual reality (VR) display configured to provide the sensory indication so that the player perceives the sensory indication as being associated with a virtual location in the SVE in a VR scene in a field of view of the player (paragraphs 238, 239)
In claim 13, Colvin discloses the subset of the plurality of players comprises a first subset of players, the method further comprising providing a second benefit to a second subset of players associated with the first subset of players at the future time (paragraph 166 discloses splitting the pot between two players with the winning hand)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin.
In re claim 18, Colvin fails to disclose determining after the first time, that the game benefit has not been provided to the subset of the plurality of players, and in response to determining that the game benefit has not been provided, transmitting second sensory feedback data to the plurality of player devices that causes each player device to provide a second sensory indication associated with the SVE to the respective player at the second time after the first time and before the future time, however Colvin shows the size of the pot as per figure 13, as well as awarding the pot at the end of the hand, as per paragraph 166.  Official notice is taken that it was notoriously well known in the art before the effective filing date of the invention to allow for players to place bets on multiple streets of a poker hand if the hand has not ended so as to allow for the pot to continually grow until it is awarded at the end of the hand.  This would teach that after the first time (such as at the end of the preflop betting round), if the game benefit has not been provided (the pot has not been awarded), transmitting secondary sensory feedback data (this would be additional streets of betting, which would increase the size of the pot).   As such, the display of the size of the pot at these various steps would teach the display of the sensory indication at the first and second time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with this notoriously well-known technique in order to allow for a clear indication of the size of the pot as the size of the pot grows throughout a hand.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Gronkowski (US 10269207)
In claim 3, Colvin discloses the claimed invention except for the second location is closer to the virtual locations of the virtual players than the first location, it is noted by examiner that although the rejection of claim 1 relied upon the embodiment of a poker table, Colvin further discloses modeled casinos with other virtual games including virtual slot machines as per paragraph 235.  Gronkowski discloses lights which move towards a slot machine (column 4 lines 60-67, column 5 lines 5-10.  Although this is described as appearing to move towards a single machine, the invention also envisions lighting which is synchronized and coordinated for  bank, see column 4 lines 1-5)   As Colvin teaches a modeled casino with a virtual slot machine, modeling the invention of Gronkowski would teach modeling the lighting effect taught by Gronkowski which causes an indication to move from a first location to a second location which is closer to the locations of the players.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with Gronkowski in order to attract players to the machines of Colvin in order to increase profits.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Aoki (US 20100113131)
In re claim 4, Colvin discloses the claimed invention except for the visual indication comprises a group of animals approaching the plurality of virtual players within the SVE.  it is noted by examiner that although the rejection of claim 1 relied upon the embodiment of a poker table, Colvin further discloses modeled casinos with other virtual games including virtual slot machines as per paragraph 235.  however Aoki discloses a stampeding group of animals to indicate a future benefit (paragraph 74, figure 5a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with Aoki in order to allow for the operator of the device to use whatever aesthetic is preferred by the operator.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Caporusso (US 8827805).
In claim 6 Colvin discloses the claimed invention except the audio indication comprises a sound having a first volume at the first time and a second volume louder than the first volume at a second time wherein the second time is after the first time and before the future time, however Caporusso discloses a sound having a first volume at a first time and a second volume louder than the first volume at a second time wherein the second time is after the first time and before the predetermined future time (column 16 lines 24-30 discloses sound effects growing louder during build ups during community gaming events).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention combine Colvin with Caporusso in order to increase excitement as a hand reaches a conclusion.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Lovitt (US 20150119130).
In claim 7, Colvin discloses the claimed invention except the audio indication comprises is a three dimensional audio element that simulates a source location in the SVE for the audio indication that is outside the first area, however Lovitt discloses an audio indication that is a three dimensional audio indication that simulates a source location in the SVE for the audio element (paragraph 14, this would be outside the first area).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with Lovitt in order to allow for more realistic sound
In re claim 8, Lovitt discloses for each player device, the first sensory indication further comprises a visual indication at the display device, wherein the visual indication comprises a graphical element corresponding to the three dimensional audio element, wherein the graphical element is positioned at the source location in the SVE for the three dimensional audio element (paragraph 13)
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Miller (US 20100311494).
In claims 9, and 10, Colvin discloses the claimed invention except the player device comprises a haptic feedback device wherein the sensory indication is a haptic indication provided to the haptic feedback device, wherein the haptic indication is a temperature change of the haptic feedback device from a first temperature at a first time to a second temperature at a second time wherein the second time is after the first time and before the future time however Miller discloses the player device comprises a haptic feedback device wherein the sensory indication is a haptic indication provided to the haptic feedback device, wherein the haptic indication is a temperature change of the haptic feedback device from a first temperature at a first time to a second temperature at a second time wherein the second time is after the first time and before the future time (paragraph 1031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with Miller in order to allow for the user to be informed of feedback information thru any sort of feedback.
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Lyons (US 20130281209).
In claims 20 Colvin discloses
Receiving display data corresponding to a real time environmental model of a shared virtual environment (SVE) comprising a plurality of virtual players in a first area in the SVE, wherein each virtual player of the plurality of virtual players is associated with one of a plurality of players of a wagering game (paragraph 3.  Avatars are used to represent respective players virtually.  Figure 11 shows the shared virtual environment, with the avatars being in the first area being around the table), wherein each respective player is wearing a respective player device of a plurality of player devices, wherein the plurality of virtual players comprises a first player wearing the gaming device and a second player (paragraph 17)
Wherein the display data comprises user display data that causes a display device in the player device to render a portion of the SVE based on the virtual orientation of the player device and a virtual location of the virtual player in the SVE (paragraphs 238, 239.  “A field of view presented to the player may correspond to the position and or orientation of avatar 1106)
receive first sensory feedback data that causes the game device to provide, at a first time, a first sensory indication to the respective player at a first location in the SVE that is outside an outer perimeter of the first area (paragraph 238, a player may look around and see a city, region, casino, room, or table, paragraph 233 “all aspects of virtual gaming environment 1404 may be rendered in 3D with a field of view to enable to player to feel immersed within environment 1404”.  The would be the seating area around the table.  The players being “seated around the table” is described for example in paragraph 24.  With respect to “outer perimeter”, the table would be outside of the outer perimeter, as an “outer perimeter” broadest reasonable interpretations includes a fringe or edge of an area, and as this is outside of the edge, it would be outside the outer perimeter), wherein the sensory indication is indicative of a game benefit that will be provided to a subset of the plurality of players at a predetermined future time and (With respect to “indicative of a game benefit that will be provided to a subset of the plurality of players at a predetermined time”, this appears to be non-functional descriptive material, as per MPEP 2111.05 III, as this is “directed to conveying a message or meaning to a human reader independent of the intended computer system”.  It is further noted that as per ex parte Nehls that “nonfunctional descriptive material cannot lead patentability to an invention that would have otherwise been anticipated by the prior art.”  In particular, this language is described as how the indicator is intended to be perceived by a user.  As such, under the broadest reasonable interpretation of this limitation, a wide variety of indicators of the prior art would teach this limitation.  It is believed by examiner that the closest teaching of the prior art of this indicator would be figure 13, “pot $1,800” is a sensory indication of a benefit that will be provided to a subset of the plurality of players at a predetermined future time.  Further this “pot $1800” display is displayed inside of the table, which is outside of the first area, being the area around the table where the players are seated.  Paragraph 238 discloses “a player may look around and see a…table”.   As per paragraph 237, Tables are implemented in a similar manner as described with reference to figures 7-13, as such, the players sitting at the table are provided a sensory indication of the pot of $1800)
At the future time, providing the benefit to the subset of the plurality of players (paragraph 30)
Colvin discloses the claimed invention except player device comprises a wearable display configured to provide the sensory indication so that the player perceives the sensory indication as being associated with a location in a real world scene in a field of view of the player, however Lyons teaches player device comprises an augmented reality (AR) wearable display configured to provide the sensory indication so that the player perceives the sensory indication as being associated with a location in a real world scene in a field of view of the player (paragraph 152 discloses a real world field of view with an augmented reality device, which then determines a paytable.  Paragraph 167 discloses progressive info.  The paytable as well as the progressive info are sensory information which are “indicative of a benefit that will be provided to a subset of the plurality of players at a predetermined time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with Lyons in order to allow for the invention of Colvin to be used in a live casino.
In claims 12, Colvin discloses the claimed invention except player device comprises an augmented reality (AR) display configured to provide the sensory indication so that the player perceives the sensory indication as being associated with a location in a real world scene in a field of view of the player, however Lyons teaches player device comprises an augmented reality (AR) display configured to provide the sensory indication so that the player perceives the sensory indication as being associated with a location in a real world scene in a field of view of the player (paragraph 152 discloses a real world field of view with an augmented reality device, which then determines a paytable.  Paragraph 167 discloses progressive info.  The paytable as well as the progressive info are sensory information which are “indicative of a benefit that will be provided to a subset of the plurality of players at a predetermined time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with Lyons in order to allow for the invention of Colvin to be used in a live casino.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Lovitt in further view of Shimabukuro (US 20100160016) in further view of Cannon (US 20030036430)
In Claim 17, Colvin in view of Lovitt discloses the claimed invention except for a thunder sound effect associated with a cloud, and each player device comprises a haptic feedback device comprising a vibration element and wherein the first sensory indication further comprises a rumbling effect provided at the vibration element associated with the thunder sound effect, however Shimabukuro discloses providing a haptic vibration element with thunder (paragraph 70) and further discloses the audio and video is sound synchronized with the vibrations (paragraph 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin in view of Lovitt with Shimbukuro in order to allow for haptic feedback associated with sound for sound preferred by the operator of the device.
Colvin in view of Lovitt in further view of Shimbukuro discloses the claimed invention except for the thunder sound effect is associated with a cloud however Cannon discloses a thunder sound effect associated with a cloud (paragraph 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin in view of Lovitt in view of Shimbukuro with Cannon in order to allow for visuals that match the audio.
In claim 19, Colvin discloses the claimed invention except the visual indication comprises a graphical element moving from a first location in the SVE to a second location in the SVE that is outside the first area at the first time and wherein the second location is closer to the virtual location of the virtual player than the first location.  Colvin paragraph 167 discloses awarding the pot to the player who wins the game.  The pot starts in the middle as shown in figure 13.  Then the pot is awarded to the player, as per paragraph 166.  Colvin does not expressly disclose moving the chips from the pot towards the player when a player wins, however Official notice is taken that moving chips from the pot towards a player in a virtual poker game was notoriously well known to one of ordinary skill in the art before the effective filing date of the invention.  As such, this step combined with the teachings of Colvin would teach moving a graphical element from a first location in the SVE to a second location in the SVE which is closer to the virtual player.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colvin with this notoriously well-known technique in order to allow for a clear indication of who won a particular pot.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s interpretation that the “area outside of the area around the table” as being the “first area of the SVE”, applicant argues that this is not a reasonable interpretation, as the “first area of the SVE” clearly refers to a defined area which contains the virtual player, and a location outside that defined area i.e., somewhere else in the remaining undefined area of the SVE, and the office action interpretation is the exact opposite. Applicant appears to have misunderstood Examiner’s interpretation.  Examiner was not meaning to define the first area as “all the area outside of the area around the table” but “the area directly outside of the area around the table”  Examiner has rewritten this in the hopes of greater clarity to describe this area as “the seating area around the table” which is described for example in paragraph 24.  The players of the game are in a “first area” being the seating area. 
Applicant further argues that “a location inside the table would still be entirely surrounded by the areas outside of the area around the table and would therefore still be inside the first area as well, not outside the first area”.  The definition examiner is referring to would be “situated or moving beyond the boundaries or confines of”.  The first area is simply the area which the players reside.  The players are not standing on the table.  Thus the table is not part of the first area.  To be outside of a first area would simply mean that they are not inside (i.e. within) the first area.  Further, the area above the table would also not be part of the “First area” as no players are floating above the table, thus the table itself would not be “entirely surrounded” by the first area.  Similarly, applicant’s arguments that the table is not “outside an outer boundary” or “outside an outer perimeter” of the first area is not persuasive for similar reasons.  The outer boundary/outer perimeter of the first area would refer to the fringe of the first area, and anything which is not inside (i.e. within) is outside of the first area.
Applicant argues the amendment to claim 3 overcomes the 102 rejection of Colvin.  Examiner agrees however a new rejection is made in view of Gronkowski
Applicant argues that Claim 4 is not taught as there is no disclosure of “a group of animals approaching a plurality of virtual players in an SVE”, however the term “stampede” means “a sudden panicked rush of a number of horses, cattle or other animals”, thus this would be movement of the animals.   Applicant further argues that Aoki is teaching an indication of an award, however paragraph 74 states that “a contribution to one or more of the progressive jackpot amounts 150-153 is to be made”, which is a contribution to a future award, not an awarding of the progressive jackpot. 
Applicant further argues in response to claim 4 that there is no disclosure or teaching of replacing a graphical pot on a virtual table, however Colvin further discloses additional portions of the casino being rendered including slot machines.  As this was not made clear in the previous office action, this constitutes a new grounds of rejection, as such a Non Final rejection is set forth herein.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715